DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed October 7, 2021. 
Claims 1, 7 and 14 have been amended.  
Claims 1-20 are now pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on October 20, 20121 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Publication No. 10644997 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a method of routing traffic through a network, the prior art of record teaches receiving, at a routing device of an autonomous system (AS), a communication packet including a label value associated with a destination network device, appending a private label associated with a destination network device as a static value on top of the global label structure, and transmitting the communication packet with the predetermined label value to an autonomous system 
The prior art of record fails to disclose individually or in combination, or render obvious the limitation regarding replacement of the global label value with a predetermined or static label value in the packet, i.e., replacing the label value associated with the destination network device in the communication packet with a predetermined label value.
Claims 2-6, dependent from claim 1, are also allowed.
Regarding independent Claim 7, directed to a method of routing traffic through a network, the prior art of record teaches receiving a communication packet at an ASBR, the communication packet including a predetermined label value, wherein the predetermined label value had been appended to a prior label value associated with the destination network device in the communication packet, and in response to the ASBR identifying the predetermined label value, performing a routing lookup using a routing table of the ASBR to identify a next hop for routing of the communication packet; and routing the communication packet to a network device corresponding to the next hop.  Such teachings may be seen in Vairavakkalai, above (e.g., FIGS. 1-2, 17-20; ¶ [0054]-[0057] [0070] [0086] [0154]-[0158] [0167] [0168] [0170] [0171] [0179] [0184] [0196]).
the communication packet including a predetermined label value, wherein the predetermined label value replaced a prior label value associated with the destination network device in the communication packet.
Claims 8-13, dependent from claim 7, are also allowed.
Regarding independent Claim 14, directed to a system for routing traffic through a network, the prior art of record teaches the system comprising a network device of a first AS and an ingress ASBR of a second AS in communication with the network device, wherein the network device receives a communication packet including a first label value, and append a predetermined label value to the communication packet with the first label value, and wherein the ingress ASBR is configured to, in response to receiving the communication packet having the predetermined label value, perform an ingress ASBR routing lookup using a routing table of the ingress ASBR to identify an edge device of the network. Such teachings may be seen in Vairavakkalai, above (e.g., FIGS. 1-2, 17-20; ¶ [0054]-[0057] [0070] [0086] [0154]-[0158] [0167] [0168] [0170] [0171] [0179] [0184] [0196]).
Prior art of record teaches replacing the predetermined label with a second label value associated with the edge device, as may be seen in Torvi, U.S. Patent Publication No. 9781030 B1 (e.g., FIG. 1; Column 7, lines 1-6; Col. 8, lines 42-54).
The prior art of record fails to disclose individually or in combination, or render obvious the limitation regarding replacement of the global label value with a replace the first label value in the communication packet with a predetermined label value.
Claims 15-20, dependent from claim 14, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471